     Case 5:21-cv-05134-PKH Document 8                Filed 07/30/21 Page 1 of 1 PageID #: 13




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                FAYETTEVILLE DIVISION

DOUGLAS FERGUSON                                                                         PLAINTIFF

v.                                     No. 5:21-CV-05134

THE CREEKS GOLF COURSE, LLC                                                            DEFENDANT

                                     OPINION AND ORDER

         On July 26, 2021, the Court entered an order directing Plaintiff to file an amended

complaint with allegations adequately demonstrating diversity of citizenship by July 30, 2021. As

the party seeking the Court’s jurisdiction, Plaintiff bears the burden of demonstrating complete

diversity of citizenship.     Plaintiff’s amended complaint fails to adequately allege facts

demonstrating the citizenship of Defendant The Creeks Golf Course, LLC. As the Court noted in

its July 26, 2021 Order, where a limited liability company “does business” is immaterial to its

citizenship. The LLC’s state of organization is also immaterial, as is the location of the registered

agent. The citizenship of an LLC is the state or states of citizenship of each of its members, and

that citizenship must be traced down the organizational chart. OnePoint Sols., LLC v. Borchert,

486 F.3d 342, 346 (8th Cir. 2007). Plaintiff has not met his burden of demonstrating complete

diversity of citizenship exists between the parties, and the case will be dismissed for lack of subject

matter jurisdiction.

         IT IS THEREFORE ORDERED that this case is DISMISSED WITHOUT PREJUDICE.

Judgment will be entered separately.

         IT IS SO ORDERED this 30th day of July, 2021.


                                                               /s/P. K. Holmes, ΙΙΙ
                                                               P.K. HOLMES, III
                                                               U.S. DISTRICT JUDGE

                                                  1
